            Case 1:19-cv-00700-RP Document 18 Filed 08/29/19 Page 1 of 11



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

MARK MILLER, MICHELLE GANGES, SCOTT                   §
COPELAND, LAURA PALMER, TOM KLEVEN,                   §
ANDY PRIOR, AMERICA’S PARTY OF TEXAS,                 §
CONSTITUTION PARTY OF TEXAS, GREEN                    §
PARTY OF TEXAS, and LIBERTARIAN PARTY OF              §
TEXAS,                                                §
       Plaintiffs,                                    §
                                                      §
v.                                                    §           No. 1:19-cv-00700-RP
                                                      §
JOHN OR JANE DOE, in his or her official              §
capacity as the Secretary of State of Texas, and      §
JOSE A. “JOE” ESPARZA, in his official capacity       §
as the Deputy Secretary of State of the State of      §
Texas,                                                §
        Defendants.                                   §

                     DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS

          Plaintiffs’ response in opposition to Defendants’ motion to dismiss misunderstands the

standards for dismissal under Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6) and fails to

appreciate the power of binding precedent. Defendants respectfully submit this reply in support of

their motion to dismiss (Dkt. 16) and request that the Court dismiss this case under Rules 12(b)(1)

and 12(b)(6) for the reasons outlined in that motion and those stated here.

     I.      Plaintiffs lack standing to challenge the ballot access requirements applicable only
             to independent candidates.

          Defendants’ motion to dismiss explains why the desire to vote for an unidentified, hypothetical

future candidate or run for an unidentified office in an unspecified future election does not confer

standing to challenge ballot access laws. Dkt. 16 at 8-9. Plaintiffs disagree, insisting that “courts

routinely recognize that voters—and not just political candidates or political parties—have standing

to challenge ballot access laws for constitutional violations.” Dkt. 17 at 5. It is true that voter plaintiffs

with a specific desire to engage in a particular course action can establish standing. But the cases



                                                      1
            Case 1:19-cv-00700-RP Document 18 Filed 08/29/19 Page 2 of 11



Plaintiffs cite for their novel theory that merely being a voter confers standing to challenge any ballot

access law are distinguishable 1 and not binding upon this Court. Plaintiffs’ challenge to provisions for

independent candidates should be dismissed under Rule 12(b)(1) because they lack standing.

    II.      This case should be dismissed under Rule 12(b)(6) because—taking all of
             Plaintiffs’ allegations as true—existing caselaw squarely forecloses their claims.

          Even if Plaintiffs had standing, their Response cannot overcome dismissal under Rule 12(b)(6).

At the outset, it is important to note that Plaintiffs’ repeated assertion that they are entitled to the

“development of a factual record,” Dkt. 17 at 2, before their case may be dismissed misunderstands

the 12(b)(6) standard. 2 Indeed, if this were true, Rule 12(b)(6) would have no purpose. In fact, “courts

are required to dismiss, pursuant to [Rule 12(b)(6)], claims based on invalid legal theories, even though

they may be otherwise well-pleaded.” Flynn v. State Farm Fire & Cas. Ins. Co. (Texas), 605 F. Supp. 2d

811, 820 (W.D. Tex. 2009) (citing Neitzke v. Williams, 490 U.S. 319 (1989)). See also Neitzke v. Williams,

490 U.S. at 326—27 (noting that Rule 12(b)(6), by “operating on the assumption that the factual

allegations in the complaint are true, streamlines litigation by dispensing with needless discovery and

factfinding” where a case may be dismissed based upon “dispositive issue[s] of law”). Thus,




1
  Dkt. 17 at 5 cites Erum v. Cayetano, 881 F.2d 689, 691 (9th Cir. 1989); McLain v. Meier, 851 F.2d 1045,
1048 (8th Cir. 1988); and Bachur v. Democratic Nat. Party, 836 F.2d 837, 839 (4th Cir. 1987). These (non-
controlling) cases rely upon (controlling) Supreme Court cases concluding that voters have standing
to challenge “ballot access restrictions on the candidate of their choice.” McLain v. Meier, 851 F.2d at 1048
(citing Anderson v. Celebrezze, 460 U.S. 780, 786 (1983) (supporters of independent candidate have
standing to challenge Ohio ballot access laws); Bullock v. Carter, 405 U.S. 134, 143 (1972) (voter has
standing to challenge constitutionality of filing fee requirement which directly affects candidate). These
Supreme Court cases a specific desired action to show voter standing, and Plaintiffs have alleged none.
2
   See also, e.g., Dkt. 17 at 12-13 (“Defendants’ insistence that the challenged provisions ‘are
constitutional’ is premature. The Court cannot decide this issue on the pleadings because it requires
consideration of the specific facts and evidence Plaintiffs will present in support of their claims”); 15
(“Because Plaintiffs are entitled to present evidence to support [their] allegations, Defendants’
assertion that the Supreme Court has ‘rejected’ Plaintiffs’ ‘arguments’ is, again, insufficient to support
dismissal under Rule 12(b)(6)”).


                                                     2
           Case 1:19-cv-00700-RP Document 18 Filed 08/29/19 Page 3 of 11



“development of a factual record” is a privilege of a litigant who survives a motion to dismiss under

Rule 12(b)(6)—not a prerequisite to dismissal of a complaint. Contra Dkt. 17 at 2.

        And it is far from unusual for courts to resolve challenges to the Texas Election Code at the

12(b) stage based on dispositive issues of law. See, e.g., Faas v. Cascos, 225 F. Supp. 3d 604, 607 (S.D.

Tex. 2016) (granting motion to dismiss First and Fourteenth Amendment challenge to TEX. ELEC.

CODE §§ 141.031(a)(4)(K), 146.025(a)(1), 192.032(a), (b)(1)(B), (b)(3)(A), (b)(3)(B), (c), (d), (f), (g) &

192.033(a)); Kennedy v. Pablos, No. 1:16-CV-1047-RP, 2017 WL 2223056, at *8 (W.D. Tex. May 18,

2017) (granting motion to dismiss presidential candidate’s challenge to TEX. ELEC. CODE § 192.032);

Meyer v. Texas, No. CIV.A. H-10-3860, 2011 WL 1806524, at *3 (S.D. Tex. May 11, 2011) (granting

motion to dismiss challenge to TEX. ELEC. CODE §§ 142.007, 142.008, & 141.066 as applied to

independent candidate who wished to appear on the ballot for federal office).

        The question before the Court under Rule 12(b)(6) is whether the Amended Complaint

contains sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “[A] plaintiff’s obligation

to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions, and

a formulaic recitation of the elements of a cause of action will not do.” Twombly, 5520 U.S. at 555

(citing Papasan v. Allain, 478 U.S. 265, 286 (1986)). And, importantly here, “[t]he tenet that a court

must accept as true all of the allegations contained in a complaint is inapplicable to legal conclusions”

like those throughout Plaintiffs’ response. Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555).

        A. Plaintiffs allege no facts which render Texas’s nominating petition procedure—
           which has been upheld as constitutional—unconstitutional as applied to them.

        Plaintiffs argue that Texas’s nominating petition procedure “‘utilizes the criterion of ability to

pay as a condition of being on the ballot, thus excluding some candidates otherwise qualified and

                                                      3
          Case 1:19-cv-00700-RP Document 18 Filed 08/29/19 Page 4 of 11



denying an undetermined number of voters the opportunity to vote for candidates of their choice,’”

in violation of the Equal Protection Clause. Dkt. 17 at 13 (citing Bullock v. Carter, 405 U.S. at 149; Lubin

v. Panish, 415 U.S. 709, 718 (1974)). This objection fails because it ignores key provisions of Texas law.

Indeed, Texas does not use the ability to pay a filing as a condition of being on the ballot. Rather, Texas

furthers its important interest in limiting the ballot to serious candidates who demonstrate some public

support by requiring either a filing fee or a nominating petition. See TEX. ELEC. CODE § 141.041.

Supreme Court precedent—including the sole authorities Plaintiffs invoke to support their argument

on this point—explicitly permit this, including for litigants similarly situated to the Plaintiffs.

        In Bullock v. Carter, the Court concluded that a state violates the Equal Protection Clause by

“providing no reasonable alternative means of access to the ballot” other than paying a filing fee—a fact

which was “critical to [the Court’s] determination of constitutional invalidity.” 405 U.S. at 149

(emphasis added). Such a system violates equal protection, the Court concluded, because office seekers

could be “precluded from seeking the nomination of their chosen party, no matter how qualified they

might be, and no matter how broad or enthusiastic their popular support.” Id. at 143. This stands in stark

contrast to Texas’s system, which provides the petition alternative for candidates who are qualified

and have a modicum of popular support but lack financial resources.

        Nevertheless, Plaintiffs argue that Texas’s nominating petition procedure operates as a “de

facto financial barrier” to ballot access because “[p]aid petition circulators typically charge a per-

signature fee for their services,” which Plaintiffs estimate will result in “a successful petition drive in

2020” costing “more than $600,000.” Dkt. 14 ¶56. But there is no requirement that nominating

petitions be completed via paid petition circulators. And the Supreme Court has acknowledged that

“[e]ven in this day of high-budget political campaigns some candidates have demonstrated that direct

contact with thousands of voters by ‘walking tours’ is a route to success.” Lubin, 415 U.S. at 717.




                                                     4
           Case 1:19-cv-00700-RP Document 18 Filed 08/29/19 Page 5 of 11



        In Lubin—the other case Plaintiffs cite—the Supreme Court considered California’s

requirement that all candidates pay a filing fee. Id. The Court noted that “the fundamental importance

of ballots of reasonable size limited to serious candidates with some prospects of public support” is

beyond debate, and that “[a] large filing fee may serve the legitimate function of keeping ballots

manageable.” 415 U.S. at 716, 717. The problem with California’s system, however, was that a filing

fee, “standing alone, it is not a certain test of whether the candidacy is serious or spurious.” Id. at 717.

Thus, the Court concluded that “the process of qualifying candidates for a place on the ballot may not

constitutionally be measured solely in dollars.” Id. at 716 (emphasis original). Nevertheless, it

acknowledged the obvious: that “[t]his does not mean every voter can be assured that a candidate to

his liking will be on the ballot.” Id.

        Texas law does not measure whether a candidacy is serious or spurious “solely in dollars.” Cf.

id. It is unsurprising, then, that its nominating petition procedure has been upheld facially 3 and as

applied to both independents 4 and minor parties. 5 Plaintiffs fail to allege facts that distinguish them

from plaintiffs whose challenges to this process have failed. Thus, Plaintiffs’ challenge to Texas’s

nominating petition is foreclosed by binding precedent.




3
  Am. Party of Tex. v. White, 415 U.S. 767 (1974) (upholding requirement that minor parties and
independent candidates demonstrate sufficient electoral support to obtain ballot access and
requirement that petition signatures be gathered after primary election).
4
  Nader v. Connor, 332 F. Supp. 2d 982 (W.D. Tex. 2004), aff’d, 388 F.3d 137 (5th Cir. 2004) (rejecting
argument that TEX. ELEC. CODE §§ 192.032(a), 192.032(b)(3)(A), 192.032(c), and 192.032(d)—which
required independent presidential candidates to obtain more nominating signatures than minor
political parties, imposed petition signature requirements, and set deadline to file—violated First and
Fourteenth Amendment rights of independent presidential candidate and his supporters).
5
  Tex. Indep. Party v. Kirk, 84 F.3d 178, 184-86 (5th Cir. 1996) (noting that general election ballot
nomination is by primary election for parties polling at 20% or more of the vote in the most recent
gubernatorial election, a choice between primaries and nominating conventions for parties polling at
least 2% but less than 20% in most recent gubernatorial election, and nominating conventions for
other parties; concluding that “[t]his statutory scheme is constitutional.” (upholding TEX. ELEC. CODE
§§ 172.001, .002(a); 181.003, .005; 142.002, .007) (citing White, 415 U.S. at 780-81).


                                                     5
          Case 1:19-cv-00700-RP Document 18 Filed 08/29/19 Page 6 of 11



        B. Plaintiffs’ allegations provide no basis for this Court to depart from the Supreme
           Court precedent upholding Texas’s precinct convention requirements.

        As explained in Defendants’ motion to dismiss, the Supreme Court, in American Party of Texas

v. White, 415 U.S. 767, upheld Texas’s precinct convention process, and the Fifth Circuit reaffirmed

that holding in Texas Independent Party v. Kirk, 84 F.3d 178. See Dkt. 16 at 18—20. Still, Plaintiffs urge

that this Court should revisit those precedents because today, the one-percent threshold under Texas

Election Code § 181.005(a) requires parties nominating by convention to gather more signatures than

it used to, and because “these signatures still must be collected by hand despite the fact that, in an

Internet age, less burdensome alternatives are available.” Dkt. 17 at 14-15.

        This argument is unpersuasive. Plaintiffs offer no authority for the proposition that the

percentage of support required to obtain ballot access might be constitutional when the population is

smaller but later become unconstitutional because the population grows. And in fact, the opposite is

true, given the “‘important state interest in requiring some preliminary showing of a significant

modicum of support before printing the name of a political organization’s candidate on the ballot.’”

Storer v. Brown, 415 U.S. 724, 732 (1974) (quoting Jenness v. Fortson, 403 U.S. 431, 442 (1971)). See also

Kirk, 84 F.3d at 186 (recognizing that “the State has a legitimate goal of requiring a demonstration of

sufficient public support to gain access to the ballot”). Indeed, the Ninth Circuit recently rejected the

argument that a one percent signature requirement is unduly burdensome in a large state:

        Although the number of signatures the [California] Ballot Access Laws require may
        appear high, it accounts for only one percent of California’s voter pool, the largest in
        the country. This low percentage threshold prevents candidates without established
        support from appearing on the ballot—satisfying California’s interests—without
        seriously restricting the availability of political opportunity.

De La Fuente v. Padilla, 930 F.3d 1101, 1106 (9th Cir. 2019) (citation omitted).

        The Ninth Circuit went on to note that laws requiring candidates to submit petitions

demonstrating support from one percent of voters are “also consistent with other ballot access

schemes deemed constitutional.” Id. at 1106—07 (citing Storer, 415 U.S. at 740 (“Standing alone,


                                                    6
          Case 1:19-cv-00700-RP Document 18 Filed 08/29/19 Page 7 of 11



gathering 325,000 signatures in 24 days would not appear to be an impossible burden [and] ... would

not appear to require an impractical undertaking for one who desires to be a candidate for President.”);

Jenness, 403 U.S. at 442 (upholding law requiring independent candidates to gather signatures

equivalent to five percent of the number of registered voters in the previous presidential election);

Nader v. Cronin, 620 F.3d 1214, 1217 (9th Cir. 2010) (concluding that the burden of collecting

signatures equivalent to one percent of the state’s voters in the previous presidential election was low)).

        Plaintiffs’ contention that “less burdensome alternatives are available,” Dkt. 17 at 15, is of no

moment, because requiring a showing of support via convention participation or nominating petition

is a reasonable, nondiscriminatory requirement and therefore not subject to strict scrutiny. See, e.g., De

La Fuente, 930 F.3d at 1106—07 and citations therein; Nader v. Connor, 388 F.3d 137 (affirming district

court’s rejection of the application of strict scrutiny to independent candidate nominating signature

requirement and filing deadline); Kirk, 84 F.3d at 186 (“[b]ecause the burdens are not severe, the State

need not present narrowly-tailored regulations to advance a compelling state interest.”).

        Plaintiffs also argue that their challenge to Texas’s revised filing fee and nominating petition

requirements should proceed to discovery because “Defendants’ mere assertion that a claim (or

‘argument’) lacks legal support is insufficient to support dismissal under Rule 12(b)(6).” Dkt. 17 at 15.

But this is precisely what Rule 12(b)(6) contemplates. See, e.g., .” Flynn v. State Farm Fire & Cas. Ins. Co.

(Texas), 605 F. Supp. 2d at 820 (“courts are required to dismiss, pursuant to [Rule 12(b)(6)], claims

based on invalid legal theories”). And Plaintiffs offer no legal theory to support their challenge to the

revisions to the Election Code that take effect September 1, 2019. Indeed, the revised law merely

requires all candidates to submit the same filing fee or petition in lieu of filing fee. See TEX. ELEC.

CODE §§ 172.024 (filing fees for primary candidate), 172.025 (number of signatures required on

petition in lieu of filing fee for primary candidate); 141.041(b), (e) (imposing same fee-or-signature




                                                     7
            Case 1:19-cv-00700-RP Document 18 Filed 08/29/19 Page 8 of 11



requirement on candidate seeking nomination by convention). There is no legal basis to conclude that

requiring all candidates to submit to this same (basic) provision violates the Constitution.

          Plaintiffs also argue that Texas laws “give Primary Parties a first, exclusive right to solicit

voters’ support, at a time when Independents and Non-Primary Parties are prohibited by law from

formally affiliating with them.” Dkt. 17 at 15. But as explained in the motion to dismiss, Texas’s laws

setting the timelines for primary elections, nominating conventions, and nominating petitions have all

been upheld as applied to both minor parties 6 and independents. 7 Plaintiffs allege no facts which

change this result in their circumstances.

          C. The Response’s efforts to distinguish Nader are unpersuasive.

          Defendants reiterate that no Plaintiff has standing to challenge the requirements for

independent candidates for president. See Dkt. 16 at 8—10; supra Part I. But even if any Plaintiff had

standing, Nader v. Connor, 332 F. Supp. 2d 982, considered and rejected the argument that Texas’s

requirements for independent presidential candidates are unconstitutional, and Plaintiffs’ attempt to

distinguish it fails. Plaintiffs argue that Nader did not consider the requirements to “obtain signatures

on paper nomination petitions and the provision that prohibits voters from signing an independent

presidential candidate’s nomination petition before the date of the presidential primary election.” Dkt.

17 at 16. This is wrong—on the face of the opinion, Nader considered the totality of “the ballot-access

requirements for independent candidates,” finding them constitutional as applied. Nader, 332 F. Supp.

2d at 989; see also id. at 988 (noting that court was resolving case based on “the practical effect of

[Texas’s] election laws, viewed in their totality”); 954 (noting that, under Texas Election Code §

192.032(g), a petition signature is invalid if signed on or before primary election date). And even if

Nader had not settled the issue, Plaintiffs fail to allege facts which would distinguish their case from



6
    Kirk, 84 F.3d at 186. See also Dkt. 16 at 16-20.
7
    Nader, 332 F. Supp. 2d at 989; Faas, 225 F. Supp. 3d at 612; Kirk, 84 F.3d at 186; Dkt. 16 at 10-13.


                                                     8
          Case 1:19-cv-00700-RP Document 18 Filed 08/29/19 Page 9 of 11



others upholding the signature requirements and prohibition on signing an independent candidate’s

nomination petition before the presidential primary. 8

        D. Plaintiffs do not raise any novel challenge to Texas’s requirements for independent
           candidates for Statewide office.

        Even if any Plaintiff alleged a concrete intention to run as an independent candidate for

Statewide office, Texas Independent Party v. Kirk settled the constitutionality of Texas’s requirements for

such candidates, and Plaintiffs’ attempts to distinguish that case are unpersuasive. Plaintiffs argue that

Kirk only considered the deadlines to file declarations of intent and nominating petitions under Texas

Election Code §§ 142.002 and 142.006, and attempt to distinguish their case as also challenging §§

142.007 (number of signatures required), 142.009 (prohibition on circulating nomination petitions

before primary election) and the requirement to obtain signatures on paper (as opposed to

electronically, as Plaintiffs believe would be more convenient). Dkt. 17 at 19.

        But Kirk considered the entire universe of requirements applicable to independent

candidates—in fact, it invalidated one: the requirement that nominating petitions contain each signer’s

voter registration number. 84 F.3d at 187 (“The requirement that voter registration numbers be

included on independent candidate petitions . . . is unduly burdensome and constitutionally

impermissible.”) And it explicitly contemplated § 142.009 (and upheld it). 84 F.3d at 186-87. In any

event, provisions far more burdensome than §§ 142.007, 142.009, and the requirement of paper

signatures have been upheld by other Courts as applied to independent candidates for statewide office.

E.g., White, 415 U.S. at 788-791 (upholding predecessor to § 142.007 requiring independent candidate

to submit nominating petition with signatures equaling between 3% and 5% of the vote for governor



8
  See, e.g., Kirk, 84 F.3d at 186 (“The Texas requirement that minor parties and independents
demonstrate sufficient electoral support for ballot access was also approved by the Supreme Court in
White. The electoral scheme approved in White included a petition-gathering period that began after
the primary election. Furthermore, the amount of time allotted for obtaining the petition signatures
also is constitutional.”) (Citing White, 415 U.S. at 782-83, 784-85, 786-88.)


                                                    9
          Case 1:19-cv-00700-RP Document 18 Filed 08/29/19 Page 10 of 11



in candidate’s locality in most recent gubernatorial election and requirement that such signatures be

notarized as applied to independent candidates for statewide office).

        E. Taken together, Texas’s laws do not violate Plaintiffs’ constitutional rights.

        Perhaps aware of the binding precedent upholding the challenged provisions as applied to

similarly situated litigants, Plaintiffs seek to avoid dismissal by arguing that “a number of facially valid

provisions . . . may operate in tandem to produce impermissible barriers to constitutional rights.” Dkt.

17 at 12 (quoting Pilcher v. Rains, 853 F.2d 334, 336 (5th Cir. 1988) (quoting Storer, 415 U.S. at 737)).

This is true—as far as it goes—but it does not help the Plaintiffs because they fail to allege facts which

detail “impermissible barriers to [their] constitutional rights.” Id. Instead, they offer the very “labels

and conclusions” that are insufficient to move past the 12(b)(6) stage. See Twombly, 5520 U.S. at 555.

        Plaintiffs did plead that “the statutory provisions they challenge are ‘unconstitutional as

applied in combination with one another.’” Dkt. 17 at 12. In particular, they allege that “the

skyrocketing cost of conducting a successful statewide nomination petition drive [] will easily exceed

$600,000 in 2020,” resulting in a “de facto financial barrier to participation [that] is all but

insurmountable for non-wealthy candidates and parties,” and treats Plaintiffs differently than the two

major parties. Dkt. 14 ¶1. If true, this does not state a constitutional injury for the simple reason that

the constitution’s protections “do[] not mean every voter can be assured that a candidate to his liking

will be on the ballot.” Lubin, 415 U.S. at 717. Nor is any candidate or party entitled to appear on the

ballot without satisfying reasonable requirements—in fact, “Jenness and American Party rejected

challenges to ballot access restrictions that were based on a candidate’s showing of voter support,

notwithstanding the fact that the systems operated to foreclose a candidate’s access to any statewide

ballot.” Munro v. Socialist Workers Party, 479 U.S. 189, 199 (1986) (citing Jenness, 403 U.S. 431; White,

415 U.S. 767). There is nothing unconstitutional about laws that impose similar burdens on those

similarly situated. See, e.g., Nader, 332 F. Supp. 2d at 987 (quoting Storer, 415 U.S. at 746).



                                                     10
         Case 1:19-cv-00700-RP Document 18 Filed 08/29/19 Page 11 of 11



       For these reasons and those in Defendants’ motion to dismiss, this case should be dismissed.

                                             Respectfully submitted,

                                             KEN PAXTON
                                             Attorney General of Texas

                                             JEFFREY C. MATEER
                                             First Assistant Attorney General

                                             DARREN L. MCCARTY
                                             Deputy Attorney General for Civil Litigation

                                             THOMAS A. ALBRIGHT
                                             Chief for General Litigation Division

                                             /s/ Anne Marie Mackin
                                             ANNE MARIE MACKIN
                                             Texas Bar No. 24078898
                                             Assistant Attorney General
                                             P.O. Box 12548, Capitol Station
                                             Austin, Texas 78711-2548
                                             (512) 463-2798 | FAX: (512) 320-0667
                                             anna.mackin@oag.texas.gov

                                             ATTORNEY FOR DEFENDANTS

                                   CERTIFICATE OF SERVICE
     I certify that that on August 29, 2019, this document was filed electronically via the Court’s
CM/ECF system, causing electronic service upon all counsel of record.

                                             /s/ Anne Marie Mackin
                                             ANNE MARIE MACKIN
                                             Assistant Attorney General




                                                11
